Citation Nr: 1711247	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-19 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for type I diabetes mellitus with erectile dysfunction and diabetic retinopathy prior to October 6, 2012, and a rating in excess of 60 percent thereafter.  

2.  Entitlement to a compensable disability rating for peripheral neuropathy of the left lower extremity associated with type I diabetes mellitus prior to June 18, 2012, and a rating in excess of 20 percent thereafter.  

3.  Entitlement to a compensable disability rating for peripheral neuropathy of the right lower extremity associated with type I diabetes mellitus prior to June 18, 2012, and a rating in excess of 20 percent thereafter.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to May 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The matters have since been transferred to the RO in Providence, Rhode Island.  

The Veteran testified at a Board videoconference hearing before a Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  These matters were remanded by the Board in February 2013.  


FINDING OF FACT

VA has been notified that the Veteran died in February 2017.  

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the instant appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the instant appeal.  As a matter of law, appellants' claims do not survive their deaths.  See, e.g., Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The Veteran's appeal on the merits has therefore become moot by virtue of his death, and it must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no opinion as to the merits of the Veteran's claims or to any derivative claims brought by a survivor of the Veteran.  See 38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the appeal to completion.  Any such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(c).  A person eligible for substitution will include a "living person who would be eligible to receive accrued benefits due to the claimant."  38 U.S.C.A. § 5121A; see also 38 C.F.R. § 3.1010.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  

ORDER

The appeal is dismissed.  




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


